          Case 2:19-cv-01197-JCM-DJA Document 43
                                              42 Filed 06/26/20 Page 1 of 2



   DICKINSON WRIGHT PLLC
 1 MICHAEL N. FEDER (Nevada Bar No. 7332)
   Email: mfeder@dickinson-wright.com
 2 3883 Howard Hughes Pkwy., Suite 800
   Las Vegas, Nevada 89169
 3 Tel: (702) 550-4400
   Fax: (844) 670-6009
 4
   MINTZ & GOLD, LLP
 5 PETER GUIRGUIS (Admitted Pro Hac Vice)
   Email: guirguis@mintzandgold.com
 6 SCOTT KLEIN (Admitted Pro Hac Vice)
   Email: klein@mintzandgold.com
 7 600 Third Avenue
   New York, NY 10016
 8 Tel: (212) 696-4848
   Fax: (212) 696-1231
 9
   Attorneys for Plaintiff/Counterdefendant Venetian Casino Resort, LLC
10 and Counterdefendant Interface Group-Nevada, Inc.

11                              UNITED STATES DISTRICT COURT
12                                   DISTRICT OF NEVADA

13   VENETIAN CASINO RESORT, LLC, a                Case No. 2:19-cv-01197-JCM-DJA
     Nevada limited liability company,
14
                   Plaintiff,
15                                                 [PROPOSED] STIPULATION AND
     v.                                            ORDER TO EXTEND TIME TO
16                                                 RESPOND TO MOTION FOR PARTIAL
     ENWAVE LAS VEGAS LLC, a Delaware              SUMMARY JUDGMENT
17   limited liability company,
                                                   (FIRST REQUEST)
18               Defendant.
     _____________________________________
19
     ENWAVE LAS VEGAS LLC, a Delaware
20   limited liability company,

21                 Counterclaimant,

22   v.

23   VENETIAN CASINO RESORT, LLC, a
     Nevada limited liability company, and
24   INTERFACE GROUP-NEVADA, INC., a
     Nevada corporation,
25
                   Counterdefendants.
26

27         Plaintiff-Counterdefendant VENETIAN CASINO RESORTS, LLC (“Venetian”), a

28 Nevada limited liability company, and Counterdefendant INTERFACE GROUP-NEVADA, INC.
                                                 1
          Case 2:19-cv-01197-JCM-DJA Document 43
                                              42 Filed 06/26/20 Page 2 of 2




 1 (Interface”), by and through their attorneys of record, Michael N. Feder, Esq. of Dickinson Wright,

 2 PLLC and Peter Guirguis, Esq. and Scott Klein, Esq. of Mintz Gold, LLP, Defendant-

 3 Counterclaimant ENWAVE LAS VEGAS LLC (“Enwave”), a Delaware limited liability

 4 company, by and through its attorneys of record, Adam K. Bult, Esq., and Emily A. Ellis, Esq. of

 5 Brownstein Hyatt Farber Schreck, LLP, hereby stipulate and agree that the time for Venetian and

 6 Interface to respond to Enwave’s Motion to Partial Summary Judgment (filed on June 19, 2020)

 7 is extended to July 31, 2020 and the time for Enwave to reply is August 14, 2020. This is the first

 8 request to extend the deadline for Venetian and Interface to respond to Enwave’s Motion for Partial

 9 Summary Judgment and the parties submit that good cause exists for this extension and that it is

10 not intended for purposes of delay.

11   DATED this 26th day of June 2020.              DATED this 26th day June 2020.

12   DICKINSON WRIGHT PLLC                              BROWNSTEIN HYATT FARBER
                                                        SCHRECK, LLP
13   /s/ Michael N. Feder
     MICHAEL N. FEDER                                   /s/ Emily A. Ellis
14   3883 Howard Hughes Pkwy., Suite 800                ADAM K. BULT
     Las Vegas, NV 89169                                EMILY A. ELLIS
15                                                      100 North City Parkway, Suite 1600
     MINTZ & GOLD, LLP                                  Las Vegas, NV 89106-4614
16   PETER GUIRGUIS
     SCOTT KLEIN                                        BAKER DONELSON BEARMAN
17   600 Third Avenue                                   CALDWELL & BERKOWITZ PC
     New York, NY 10016                                 MATTHEW A. WOOLF
18                                                      201 St. Charles Avenue, Suite 3600
     Attorneys for Plaintiff/Counterdefendant           New Orleans, LA 70170
19   Venetian Casino Resort, LLC and                    (Pro Hac Vice Pending)
     Counterdefendant Interface Group-
20   Nevada, Inc.                                       Attorneys for Defendant-Counterclaimant
                                                        Enwave Las Vegas LLC
21

22                                              ORDER

23         Having reviewed the stipulation of the parties, and good cause appearing,

24         IT IS SO ORDERED. June 26, 2020.

25

26                                                   HONORABLE JAMES C. MAHAN
                                                     UNITED STATES DISTRICT JUDGE
27

28
                                                    2
